DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendment
The Office Action is in response to Applicant’s Amendment/Argument filed 07/05/2022. Claims 1, 3-4, 6, 11, have been amended. Claims 2 and 12 have been cancelled. Claim 14 have been added. Claims 1, 3-11 and 13-14 are pending.

Response to Arguments
Applicant’s arguments, see pgs, 7-8, filed 07/05/2022, with respect to the rejection of claims 1-2, 5-6 and 9-11 under 35 U.S.C 103 as being unpatentable over Okada et al. (US 2010/0264315), have been fully considered and are persuasive.  The rejection of claims 1-2, 5-6 and 9-11 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, the prior art fails to disclose or reasonably suggest, along with other claimed limitations, an analyzer and analysis method  to analyze a measurement sample on a basis of spectrum data obtained by irradiating light to the measurement sample, comprising: one or more computers programmed to store first and second plurality of correlation data, wherein the first correlation data is at least one model for calculating a THC concentration that is based on each indicating a correlation between the concentration of the predetermined hydrocarbon component or the spectrum data and the THC concentration, and wherein the second correlation data is at least one model for calculating the THC concentration that is based on the correlation between the concentration of the predetermined hydrocarbon component or the spectrum data and the THC concentration; select at least one of the first and second correlation data from among the plurality of stored correlation data according to the calculated concentration of the predetermined hydrocarbon component; and calculate a THC concentration in the measurement sample by using the selected at least one of the first and second correlation data.
	Regarding claim 13, the prior art fails to disclose or reasonably suggest, along with other claimed limitations, an analyzer to analyze a measurement sample on a basis of spectrum data obtained by irradiating light to the measurement sample, comprising: one or more computers programmed to store a first correlation data indicating a correlation between the concentration of the predetermined hydrocarbon component or the spectrum data and a THC concentration, and a second correlation data indicating a correlation different from the first correlation data, wherein the first correlation data is at least one rule-based calculation model for calculating the THC concentration from the concentration of the predetermined hydrocarbon component on a basis of a correlation between the concentration of the predetermined hydrocarbon component and the THC concentration and the second correlation data is at least one machine learning model calculated by machine learning of a correlation between the spectrum data and the THC concentration and calculate the THC concentration in the measurement sample by using the at least one rule-based calculation model or the at least one machine learning model.
	Regarding claim 14, the prior art fails to disclose or reasonably suggest, along with other claimed limitations, an analyzer to analyze a measurement sample on a basis of spectrum data obtained by irradiating light to the measurement sample, comprising: one or more computers programmed to calculate a concentration of a predetermined hydrocarbon component contained in the measurement sample on the basis of the spectrum data of the measurement sample, wherein the predetermined hydrocarbon component is at least one selected from among methane (CH4), ethylene (C2H4), and propylene (C3H6); store a plurality of correlation data each indicating a correlation between a concentration of the predetermined hydrocarbon component or the spectrum data and a THC concentration; select at least one correlation data from among the plurality of stored correlation data according to the calculated concentration of the predetermined hydrocarbon component; and calculate a THC concentration in the measurement sample by using the selected correlation data.
2.	The closest art of record teaches the following;
	Miao et al. (US 2018/0017540) discloses a method for generating a site specific model for predicting TPH concentration in soil. The reference teaches that the method “… includes dividing a plurality of soil samples taken from a field site into two sets of samples. One set is analyzed using GC-FID, and the other set is analyzed using a handheld FTIR spectrometer with an ATR window to obtain FTIR-ATR absorbance data. Partial least squares regression analysis is used to correlate the GC-FID TPH concentration data with the absorbance data to generate a calibration model (Abstract; [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/Primary Examiner, Art Unit 2884